CONCURRING OPINION
Tilson, Judge:
The merchandise in this case is nothing more than mere material, and it is my view that the Congress never intended to include mere material within the provision for “Articles or wares * * found in paragraph 397 of the Tariff Act of 1930. However, under the decision of our appellate court in Lunham & Reeve, Inc. v. United States, 28 C. C. P. A. 268, no other course appears to be left open to us except to hold the instant merchandise, mere material, dutiable as “Articles or wares * * I, therefore, reluctantly join in the conclusion reached by my associates in this case, solely because of the Lunham case, supra.